DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 – 11, 14, 15 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tojima et al. (Patent No.: US 6,226,572 B1).
Regarding claim 1, Tojima discloses A work system comprising:

 	an operation device that is provided outside the work machine and transmits the operation signal (via signals from monitoring station 20a, FIG. 1);
 	a transport vehicle that transports a load loaded by the work machine (Unmanned dump truck 10, FIG. 1); and
 	a control device that transmits a traveling control instruction signal to the transport vehicle in a case where a fault in communication between the operation device and the work machine is detected (“…even if an abnormality , such as a failure, occurs to one communication equipment, the information on the occurrence of an abnormality can be immediately and accurately notified to the vehicles via the other communication equipment, so as to immediately and properly execute predetermined abnormality processing, such as stopping vehicles.” Col. 10, lines 14-21).

Regarding claim 2, Tojima discloses the work system, wherein the control device includes a fault detection unit that detects the fault in communication between the operation device and the work machine, and a traveling control instruction unit that transmits the traveling control instruction signal to the transport vehicle in a case where the fault is detected (Col. 10, lines 14-21).

Regarding claim 6, Tojima discloses the work system wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the work machine occurs and the work machine is
positioned on a traveling route of the transport vehicle (FIG. 3 and Col. 10, lines 14-21).

Regarding claim 7, Tojima discloses the work system wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the work machine occurs and the transport vehicle approaches the work machine in the same loading place as the transport vehicle work machine (FIG. 3 and Col. 10, lines 14-21).

Regarding claim 8, Tojima discloses a work machine including work equipment for loading a load onto a transport vehicle (Unmanned dump truck, FIG. 1), the work machine comprising:
 	an operation signal reception unit that receives an operation signal from an operation device (13ab, 20a, FIG. 1; “Monitoring station receives and transmits command data for instructing traveling and stopping to the plurality of vehicles 10” col. 4, lines 61-67);
 	a drive control unit that operates the work equipment on the basis of the operation signal (“…command data for decreasing speed or for stopping is transmitted to the vehicle 10.” Col. 9, lines 1-3); and
 	a traveling control instruction unit that transmits a traveling control instruction signal for stopping traveling of the transport vehicle in a case where a fault in communication even if an abnormality , such as a failure, occurs to one communication equipment, the information on the occurrence of an abnormality can be immediately and accurately notified to the vehicles via the other communication equipment, so as to immediately and properly execute predetermined abnormality processing, such as stopping vehicles.” Col. 10, lines 14-21).

Regarding claim 9, Tojima discloses a control method comprising the steps of:
 	transmitting an operation signal to a work machine by an operation device (13ab, 20a, FIG. 1; “Monitoring station receives and transmits command data for instructing traveling and stopping to the plurality of vehicles 10” col. 4, lines 61-67); and
 	transmitting a traveling control instruction signal to a transport vehicle that
transports a load loaded by the work machine (See loaded dump trucks FIG. 1) in a case where a fault in communication between the operation device and the work machine occurs (“…even if an abnormality, such as a failure, occurs to one communication equipment, the information on the occurrence of an abnormality can be immediately and accurately notified to the vehicles via the other communication equipment, so as to immediately and properly execute predetermined abnormality processing, such as stopping vehicles.” Col. 10, lines 14-21).

Regarding claim 10, Tojima discloses the work system, wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the work machine occurs and the work machine is positioned on a traveling route of the transport vehicle (FIG. 3 and Col. 10, lines 14-21).
Regarding claim 11, Tojima discloses the work system wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the work machine occurs and the work machine is positioned on a traveling route of the transport vehicle (FIG. 3 and Col. 10, lines 14-21).

Regarding claim 14, Tojima discloses the work system, wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the work machine occurs and the transport vehicle approaches the work machine in the same loading place as the work machine (FIGS. 1, 3 and Col. 10, lines 14-21).

Regarding claim 15, Tojima discloses the work system, wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the work machine occurs and the transport vehicle approaches the work machine in the same loading place as the work machine (FIGS. 1, 3 and Col. 10, lines 14-21).

Regarding claim 18, Tojima discloses the work system, wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the work machine occurs and the transport vehicle approaches the work machine in the same loading place as the work machine (FIGS. 1, 3 and Col. 10, lines 14-21).

Regarding claim 19, Tojima discloses the work system wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the 

Regarding claim 20, Tojima discloses the work system, wherein the transport vehicle outputs a traveling control signal in a case where the fault in communication between the operation device and the work machine occurs and the transport vehicle approaches the work machine in the same loading place as the work machine (FIGS. 1, 3 and Col. 10, lines 14-21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tojima et al. (Patent No.: US 6,226,572 B1) as applied to claim 2 above, and further in view of Tani (Pub. No.: US 2017/0293295 A1).
Regarding claim 3, Tojima is silent to the work system, wherein the fault detection unit calculates a delay time of the communication, and wherein the traveling control instruction unit transmits the traveling control instruction signal in a case where the delay time exceeds a predetermined time.
 	In a similar field of endeavor, Tani teaches an operation control which calculates a delay time of a wireless communication (between remote and operation device, FIG. 2) based on time information indicated by the clock.  When the delay time is equal to or more than a threshold, the controller changes the vehicle operation from a normal control to a safety control (See Abstract).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fault detection communication system taught by Tojima to calculate a delay time of the communication, and wherein the traveling control instruction unit transmits the traveling control instruction signal in a case where the delay time exceeds a predetermined time as taught by Tani to effectively enhance vehicle safety and control (¶¶ 4-5).  
Allowable Subject Matter
Claims 4, 5, 12, 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663